      Case 4:20-cv-05640-YGR Document 563 Filed 04/30/21 Page 1 of 5



 1   PAUL R. RIEHLE (SBN 115199)                      THEODORE J. BOUTROUS JR. (SBN
     paul.riehle@faegredrinker.com                    132099)
 2   FAEGRE DRINKER BIDDLE & REATH                    tboutrous@gibsondunn.com
     LLP                                              RICHARD J. DOREN (SBN 124666)
 3   Four Embarcadero Center                          rdoren@gibsondunn.com
     San Francisco, CA 94111                          DANIEL G. SWANSON (SBN 116556)
 4   Telephone: (415) 591-7500                        dswanson@gibsondunn.com
     Facsimile: (415) 591-7510                        JAY P. SRINIVASAN (SBN 181471)
 5                                                    jsrinivasan@gibsondunn.com
     CHRISTINE A. VARNEY (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
 6   cvarney@cravath.com                              333 South Grand Avenue
     KATHERINE B. FORREST (pro hac vice)              Los Angeles, CA 90071-3197
 7   kforrest@cravath.com                             Telephone: 213.229.7000
     GARY A. BORNSTEIN (pro hac vice)                 Facsimile: 213.229.7520
 8   gbornstein@cravath.com
     YONATAN EVEN (pro hac vice)                      VERONICA S. MOYE (pro hac vice)
 9   yeven@cravath.com                                vlewis@gibsondunn.com
     LAUREN A. MOSKOWITZ (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
10   lmoskowitz@cravath.com                           2100 McKinney Avenue, Suite 1100
     M. BRENT BYARS (pro hac vice)                    Dallas, TX 75201
11   mbyars@cravath.com                               Telephone: 214.698.3100
     CRAVATH, SWAINE & MOORE LLP                      Facsimile: 214.571.2900
12   825 Eighth Avenue
     New York, New York 10019                         CYNTHIA E. RICHMAN (pro hac vice)
13   Telephone: (212) 474-1000                        crichman@gibsondunn.com
     Facsimile: (212) 474-3700                        GIBSON, DUNN & CRUTCHER LLP
14                                                    1050 Connecticut Avenue, N.W.
     Attorneys for Plaintiff and Counter-             Washington, DC 20036-5306
15   defendant Epic Games, Inc.                       Telephone: 202.955.8500
                                                      Facsimile: 202.467.0539
16
                                                      Attorneys for Defendant and
17                                                    Counterclaimant Apple Inc.

18
                                UNITED STATES DISTRICT COURT
19
                             NORTHERN DISTRICT OF CALIFORNIA
20
                                        OAKLAND DIVISION
21
                                                        No. 4:20-CV-05640-YGR-TSH
22   EPIC GAMES, INC.,
                                                        STIPULATION AND [PROPOSED]
23                    Plaintiff, Counter-defendant,     ORDER REGARDING ACCESS TO
                                                        SEALED PORTIONS OF TRIAL
24                                                      TESTIMONY
                          vs.
25                                                      Trial Date: May 3, 2021
     APPLE INC.,                                        Time: 8:00 a.m.
26                                                      Courtroom: 1, 4th Floor
                      Defendant, Counterclaimant.       Judge: Hon. Yvonne Gonzalez Rogers
27

28                                        -1-
     STIPULATION AND [PROPOSED] ORDER REGARDING ACCESS TO SEALED PORTIONS
                               OF TRIAL TESTIMONY
                          Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 563 Filed 04/30/21 Page 2 of 5



 1                  WHEREAS, pursuant to the Court’s Pretrial Order No. 4 (ECF No. 468), the Court

 2   provided “the [P]arties and their attorneys” with access to “the audio of the trial through the Zoom

 3   link so that they can hear any sealed proceedings and not encumber one of the telephone lines”.

 4                  WHEREAS, the Parties have advised the Court that they will create a protocol to

 5   ensure that individuals who do not have access under the protective order to the content of certain

 6   sealed proceedings will disengage from the Zoom platform during those sealed portions of the trial

 7   to which they do not have access. (April 21, 2021 Pretrial Conference Tr. at 9.)

 8                  IT IS HEREBY STIPULATED by the Parties, through their respective counsel,

 9   that any individual who does not have access under the protective order to the content of certain

10   sealed proceedings will exit the Zoom platform during the duration of any sealed testimony to

11   which they do not have access under the protective order. Those individuals may rejoin the Zoom

12   platform after the conclusion of such sealed testimony.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        -2-
     STIPULATION AND [PROPOSED] ORDER REGARDING ACCESS TO SEALED PORTIONS
                               OF TRIAL TESTIMONY
                          Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 563 Filed 04/30/21 Page 3 of 5



 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
     Dated: April 30, 2021         CRAVATH, SWAINE & MOORE LLP
 3                                     Christine A. Varney (pro hac vice)
                                       Katherine B. Forrest (pro hac vice)
 4                                     Gary A. Bornstein (pro hac vice)
                                       Yonatan Even (pro hac vice)
 5                                     Lauren A. Moskowitz (pro hac vice)
                                       M. Brent Byars (pro hac vice)
 6
                                   FAEGRE DRINKER RIDDLE & REATH
 7                                 LLP
                                       Paul J. Riehle
 8

 9                                 By:   /s/ Katherine B. Forrest
                                         Katherine B. Forrest
10                                       825 Eighth Avenue
                                         New York, New York 10019
11                                       Telephone: (212) 474-1000
12                                       Attorneys for Plaintiff and
                                         Counter-defendant Epic Games, Inc.
13

14
     Dated: April 30, 2021         GIBSON, DUNN & CRUTCHER LLP
15                                     Theodore J. Boutrous Jr.
                                       Richard J. Doren
16                                     Daniel G. Swanson
                                       Jay P. Srinivasan
17                                     Mark A. Perry
                                       Veronica S. Moye
18                                     Cynthia E. Richman
                                       Jay P. Srinivasan
19

20                                 By:   /s/ Richard J. Doren
                                         Richard J. Doren
21                                       333 South Grand Avenue
                                         Los Angeles, CA 90071-3197
22                                       (213) 229-7038
23                                       Attorneys for Defendant and
                                         Counterclaimant Apple Inc.
24

25

26

27

28                                        -3-
     STIPULATION AND [PROPOSED] ORDER REGARDING ACCESS TO SEALED PORTIONS
                               OF TRIAL TESTIMONY
                          Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 563 Filed 04/30/21 Page 4 of 5



 1   PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO
     ORDERED.
 2

 3   DATED: ________________          __________________________________________
                                      HON. YVONNE GONZALEZ ROGERS
 4
                                      United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        -4-
     STIPULATION AND [PROPOSED] ORDER REGARDING ACCESS TO SEALED PORTIONS
                               OF TRIAL TESTIMONY
                          Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 563 Filed 04/30/21 Page 5 of 5



 1                                ECF SIGNATURE ATTESTATION

 2          In accordance with Civil Local Rule 5-1, the filer of this document hereby attests that the
 3
     concurrence of the filing of this document has been obtained from the other signatory hereto.
 4
      Dated: April 30, 2021                      CRAVATH, SWAINE & MOORE LLP
 5

 6                                               By:    /s/ Katherine B. Forrest
                                                        Katherine B. Forrest
 7
                                                       Attorneys for Plaintiff and
 8                                                     Counter-defendant Epic Games, Inc.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        -5-
     STIPULATION AND [PROPOSED] ORDER REGARDING ACCESS TO SEALED PORTIONS
                               OF TRIAL TESTIMONY
                          Case No.: 4:20-cv-05640-YGR-TSH
